El Juez Asociado Se. Wolf
emitió la opinión del tribunal.
En 16 de enero de 1907, esta corte desestimó el caso de Isabel y Josefa Desmornes v. Herederos desconocidos de Adolfo Desmornes, por dejar el apelante de cumplir con la regla 54 de esta corte. El apelante ha presentado ahora una moción, solicitando de la corte que revoque su resolución y considere de nuevo el caso.
Cuando se presentó la moción pidiendo el desistimiento del caso, el apelante alegó que no había presentado el alegato, según lo exigía la regla 54, porque entendía de buena fe, y era su creencia, que tal alegato era innecesario y no se exigía por las regias de esta corte en los casos en que había úna exposición del caso junto con la misma apelación, en cuya exposición el apelante había cumplido con las prescripciones exigidas por la regia 54.
En la moción, pidiendo la reconsideración, el apelante alega además, que jamás ha sido negligente en el asunto. Que aun cuando no hubiera equivocado las prescripciones de la regia, no hubiera podido preparar su alegato mucho antes, puesto que el secretario de la corte de distrito no le entregó copia de la exposición del caso hasta el día 24 de diciembre de 190o. Además, que tan pronto como tuvo conocimiento que había sido presentada una solicitud pidiendo el desistimiento, seguidamente envió por correo una copia del alegato al Sr. Texidor, suplicándole que lo presentara én esta corte.
*129Se llama nuestra atención con respecto á diversas autori-dades á fin de que esta corte, á su discreción, pueda reconside-rar un caso en que se-lia hecho un desistimiento por incum-plimiento de las reglas, y en el que el apelante da una excusa-buena y razonable de su incumplimiento, no teniendo nos-otros duda alguna con respecto á la facultad que tenemos so-bre la cuestión. En verdad, la alegación principal del abogado-de la parte apelada es que la corte no débió haber ejercitado-discreción alguna en el presente caso.
Notamos que el alegato últimamente presentado por el abogado del apelante contiené los mismos* puntos que fueron agregados á la exposición del caso. Surge abora la cuestión, de si el apelante ba mostrado su derecho para exigir benevo-lencia de esta corte, cuando, es evidente que no se cumplió de-bidamente con las reglas de este tribunal basta después de presentada la moción solicitando el desistimiento. Los pro-cedimientos de los varios estados son diferentes en cuanto á la forma adoptada por las cortes para la presentación de los alegatos. Sin embargo, bay decisiones por las que algunas cortes de apelación, de acuerdo con reglas menos estrictas, ban desestimado casos por dejar de presentar el alegato.
Missouri Pa. Ry. Co. v. Illig., 20 Mo. App., 327.
Conkling v. Cameron, 3 Okla., 525, 41 Pac., 609.
Shanks v. Carroll, 50 Tex., 17.
Smith v. Tenney, 60 Ill., App., 442.
Esta corte insistirá generalmente en que se cumplan sus reglas. Por lo general no se bace señalamiento de los asuntos basta que no ba sido presentado el alegato del apelante y vencido el término concedido al apelado para la presentación de su contestación.
En el caso sometido á nuestra consideración, sin embargo, creemos que el apelante mostró deseo de cumplir con el pro-cedimiento de esta corte, según él lo entendía. Es verdad que en el caso de Marcelino Solá Rodriguez v. Pedro Orcasitas Muñoz ordenó que se preparase una exposición del caso eon-*130■teniendo el error alegado y los fundamentos sobre los cuales el apelante fundaba su apelación. El abogado del apelante en este caso representaba al apelado en' aquél y pudo haber in-currido en error por no entender el verdadero objeto de la resolución dictada en aquel caso por esta corte. Bajo estas circunstancias,' creemos que la corte en el presente caso debe ‘ejercitar- su poder discrecional en favor del apelante y en' su consecuencia ordena se deje sin efecto la resolución de 16 de enero próximo pasado y se continúe el curso de la apela-ción. ' ■ ■ ■

jResuelto de conformidad.

.... -Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández, Figueras y MacLeary.